Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 24, 1978, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and new trial ordered. On December 31, 1979 this court reversed the conviction of appellant’s codefendant and ordered a new trial (People v Sellers, 73 AD2d 697). The District Attorney and appellant have consented to a similar disposition of this appeal. Mollen, P. J., Hopkins, Lazer and O’Connor, JJ., concur.